Citation Nr: 1600869	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-10 552	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include ulcerative colitis and Crohn's disease.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2015, and a copy of the hearing transcript is of record.  At that time, the Veteran and his representative submitted treatise evidence for consideration.  There is no waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence in the first instance.  However, as this case is being remanded, the AOJ will have an opportunity to review the treatise evidence so that no prejudice results to the Veteran.  

In addition, during the hearing, the Veteran's representative attempted to present testimony as to the Veteran's claim of service connection for uveitis.  While an April 2015 VA Form 8 (Certification of Appeal), shows that the issues on appeal are service connection for ulcerative colitis/Crohn's disease and uveitis, the Veteran did not perfect an appeal on the issue of service connection for uveitis, which was denied in the May 2007 rating decision and subsequent January 2010 and February 2010 statements of the case.  The Veteran's March 2010 VA Form 9 limited his appeal to his claim for ulcerative colitis/Crohn's disease.  Accordingly, the undersigned VLJ did not take testimony on the Veteran's claim for uveitis.  Notably, the Veteran's representative did not list the issue of service connection for uveitis in an April 2015 Statement in Support of the Appeal.  Therefore, the Board finds that service connection for uveitis is not properly on appeal and it will not be further considered herein.  See 38 C.F.R. § 20.200 (2015) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal).

The Board notes that additional evidence (specifically VA treatment records from April 2009 to July 2010, VA treatment records from August 1998 to September 2013 and from April 2015 to December 2015 [contained in the Veteran's Virtual VA file], and a December 2012 Intestinal Conditions Disability Benefits Questionnaire (DBQ) has been received and associated with the claims file since the claim was last adjudicated by the AOJ.  Although no waiver of initial consideration by the AOJ of the aforementioned additional evidence is of record, the Board also finds no prejudice in proceeding with review as this case is being remanded for development and the AOJ will be given the opportunity to readjudicate the claim based on all evidence of record before the case is returned to the Board. 

In light of the evidence of record, the Board has recharacterized the Veteran's claim of service connection for ulcerative colitis/Crohn's disease as a claim of service connection for a gastrointestinal disorder, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  This is so because in addition to the claimed l ulcerative colitis and Crohn's disease, the Veteran testified that he had been treated for an irritable bowel condition prior to his diagnosis of Crohn's disease.  See November 2015 Board Hearing Transcript at 3.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  The evidentiary requirement that the record indicates that the claimed disability or signs and symptoms of disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See id.

Here, a December 2012 Intestinal Conditions DBQ notes a diagnosis of Crohn's disease.  In addition, a diagnosis of indeterminate colitis appear at various times throughout the Veteran's VA treatment records from 2006 to 2011.  Furthermore, a June 2011 gastroenterology treatment note (contained in the Veteran's Virtual VA file) indicates that the Veteran suffers from the following chronic symptoms: gurgling sounds in his stomach, nausea, bloating, lower abdominal pain, rectal pain with large bowel movement, and diarrhea.  Thus, there is competent evidence of a current gastrointestinal disorder and/or signs and symptoms of a current gastrointestinal disorder.

The Veteran contends that his current gastrointestinal disorder is related to service.  Although the Veteran's service treatment records (STRs) are devoid of any complaints, treatment, or diagnosis of a gastrointestinal disorder, the Veteran asserts that his current gastrointestinal disorder first developed in service, specifically towards the end of his service in November 1971, and that "[t]he condition has persisted and evolved from the time [he] left Vietnam till now."  See Veteran's March 2010 VA Form 9; see also November 2015 Board Hearing Transcript at 2-3, 7-9.  During the November 2015 Board hearing, the Veteran testified that during service, he experienced the same gastrointestinal symptoms that he has been experiencing since his diagnosis of Crohn's disease in 1981.  See November 2015 Board Hearing Transcript at 9.  These symptoms consisted of abdominal pain, cramps, frequent diarrhea, and occasional fever.  See id. at 8.

In addition, at the November 2015 Board hearing, the Veteran and his representative presented a theory regarding the etiological cause of the Veteran's gastrointestinal disorder.  More specifically, they contended that the Veteran's constant exposure to all different types of Freon and refrigerants during service caused his current gastrointestinal disorder.  See November 2015 Board Hearing Transcript at 5-6.  Indeed, the Veteran's service personnel records reflect that his military occupational specialty (MOS) was as a refrigeration and air conditioning specialist and that his duties involved regular installation, inspection, repair and modification of refrigeration and air conditioning systems.  The Board, therefore, finds that exposure to Freon and refrigerants is consistent with the Veteran's MOS and the circumstances of his service.  38 U.S.C.A. § 1154(a).  In support of such a theory, the Veteran and his representative submitted an abstract of a January 2009 article, entitled "Crohn's Disease and Early Exposure to Domestic Refrigeration," about a study exploring the "the association of [Crohn's disease] with the exposure to domestic refrigeration in childhood."  The article concludes that the study supports the opinion that Crohn's disease is "associated with exposure to domestic refrigeration, among other household factors, during childhood."  

Based on the foregoing, the evidence suggests that the Veteran may have a current gastrointestinal disorder or signs and symptoms of a current gastrointestinal disorder that is related to service.  Accordingly, the Board has determined that the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  See McLendon, supra.  Therefore, the Board finds that the claim must be remanded for the Veteran to be scheduled for a VA medical examination to determine the nature and etiology of any current gastrointestinal disorder.

Moreover, a July 2010 VA social work note indicates that the Veteran was applying for Social Security Administration (SSA) disability benefits for various illnesses, to include Crohn's disease.  Upon remand, the AOJ should obtain any available records from SSA.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Lastly, as this matter is being remanded, any outstanding VA medical treatment records should also be obtained on remand.  Here, the record reveals that not all of the Veteran's relevant VA medical treatment records have been associated with the claims file.  More specifically, the Veteran testified at the November 2015 Board hearing that he was treated for his gastrointestinal disorder shortly after he separated from service and throughout the 70s at a VA medical center.  See November 2015 Board Hearing Transcript at 3.  He stated that he was first treated at the VA medical center for what they described as an irritable bowel condition prior to receiving a diagnosis of Crohn's disease from his private physician in 1981.  However, the VA treatment records associated with the Veteran's claims file start no earlier than August 1998.  Additionally, there appears to be a gap in the Veteran's VA treatment records from September 2013 to April 2015.  While VA treatment records from August 1998 to September 2013 and April 2015 to December 2015 exist in the Veteran's claims file, there are no such records in between September 2013 and April 2015.  Hence, these VA treatment records should be obtained and associated with the claims file on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA medical treatment records not already associated with the claims file, including those dated between November 1971 and December 1979, those dated between September 2013 and April 2015. 

2.  Contact SSA and obtain a copy of that agency's decision concerning the Veteran's claim for benefits, including any records upon which that determination was based.

3.  Then, schedule the Veteran for a VA examination in connection with his claim of entitlement to service connection for a gastrointestinal disorder, to include ulcerative colitis and Crohn's disease.  The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.  The examiner should be asked to identify all currently diagnosable disabilities related to the gastrointestinal system.

The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed gastrointestinal disorder is directly related to the Veteran's period of active military service, to include as a result of conceded exposure to Freon and refrigerants therein.

In formulating this opinion, the examiner shall acknowledge and comment on all assessments and treatments concerning the Veteran's gastrointestinal system and the Veteran's reports of continuity of gastrointestinal symptomatology.  The examiner is also requested to review the article "Crohn's Disease and Early Exposure to Domestic Refrigeration" submitted by the Veteran in November 2015, and indicate whether it supports a finding that the Veteran's exposure to Freon and refrigerants in service is attributable to any currently diagnosed gastrointestinal disorder.  Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his or her opinion.  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his or her opinion.

If the examiner determines that he or she cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (Ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definitive opinion can be obtained.)

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

